Case 5:17-cv-01302-D Document 101-4 Filed 12/06/19 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF OKLAHOMA

SEAN SMITH and CRYSTAL SMITH,
Plaintiffs,

-Vs- No. CIV-17-1302-D

CSAA FIRE AND CASUALTY

INSURANCE COMPANY and LISA

)
)
)
)
)
)
)
)
HOLLIDAY, )
)
)

Defendants.

 

kK k ke * *

VIDEO DEPOSITION OF ALANA HARE
TAKEN ON BEHALF OF THE PLAINTIFFS
IN OKLAHOMA CITY, OKLAHOMA
ON OCTOBER 24, 2019

COMMENCING AT 10:08 A.M.

x k& kK kk *

REPORTED BY: BETH A. McGINLEY, CSR, RPR

instaScript
101 Park Avenue, Suite 910
Oklahoma City, OK 73102
Phone: 405-605-6880 Fax: 405-605-6881 PLAINTIFF’S
} EXHIBIT

 
Case 5:17-cv-01302-D Document 101-4 Filed 12/06/19 Page 2 of 9

 

Alana Hare
10/24/2019 Page 27
1 whenever the engineers are -- went out, or if we hada
2 confirmed earthquake, then field adjusters go out, that we
3 would need to know the -- the overall condition of the
4 home, as well.
5 Q Okay. So is it accurate to say that when the
6 earthquake bulletin came out, there were changes to the
7 expectations of adjusters at CSAA for how to adjust the
8 earthquake claims?
9 A Yes, specific to -- to earthquake claims, yes.
10 Q And one of those changes is, we were going to
11 start to look for pre-loss condition items during the
12 adjustment of the claim, right?
13 A Yes, but that's really kind of an expectation on
14 most claims.
15 Q Right. Understanding the pre-loss condition of
16 a home could help you determine cause of loss, right?
17 A Correct.
18 Q So this -- this earthquake bulletin, it -- it
19 provides -- it does -- it's something you all get together
20 and talk about and it changes things, but, at the same
21 time, everyone is saying, "Well, heck, we were supposed to
22 do this, anyway," right?
23 A Yeah, correct.
24 Q It was inherent, in good claims handling, to
25 consider pre-loss condition of a structure when adjusting

 

 

(405) 605-6880 instaScript
schedule@instascript.net

 
Case 5:17-cv-01302-D Document 101-4 Filed 12/06/19 Page 3 of 9

 

Alana Hare
10/24/2019 Page 28
1 a claim or determining cause of loss, right?
2 A Correct.
3 Q Other than that training and those discussions
4 about the earthquake bulletin, is -- is there any other

5 training associated with these earthquake claims?

6 A No.
7 Q Was the bulletin provided to all the adjusters?
8 A I don't know all of the adjusters, but I know

9 the senior adjusters specifically.

10 Q Okay. So the senior adjusters were provided the
11 bulletin and, like, this is something to consider when

12 you're adjusting claims, right?

13 A Correct.

14 Q This -- is this bulletin something that's

15 available to adjusters?

16 A Yes.

17 Q Okay. And let me kind of break this down a

18 little bit. Y'all have online resources, right?

19 A Yes.

20 Q We've talked about this previously, so I don't
21 want to get into a lot of, like, the intranet and -- and

22 all the different types of stuff we talked about last

23 time, but CSAA offers their adjusters resources, right?
24 A Correct.
25 Q They offer them claims handling guidelines,

 

 

 

(405) 605-6880 instaScript
schedule@instascript.net
Case 5:17-cv-01302-D Document 101-4 Filed 12/06/19 Page 4 of 9

 

Alana Hare
10/24/2019 Page 29
1 right?
2 A Correct.
3 Q There's memos in there, right?
4 A Yes.
5 Q There's stuff that CSAA adjusters can reference

6 when they're adjusting claims, correct?

7 A Yes.

8 Q And one of those things that's contained in

9 there is the earthquake bulletin, right?

10 A Yes.

11 Q Okay. So... And, again, just to clarify: The
12 adjusters can log in online to access these resources to
13 guide them in the adjustment of the claim, right?

14 A Yes.

15 Q These are documents that y'all keep, just in the

16 regular course of business, for your adjusters, right?

17 A Yes.
18 Q Do you guys expect your adjusters to follow the
19 guidelines that you -- and the resources that you have

20 available to them?

21 A Yes.
22 Q It's -- this is -- this seems like an odd
23 question, but I actually -- I talked to an adjuster one

24 time and she said, "Well, those are just resources,

25 they're just there, like nobody ever reads those." Is

 

 

 

(405) 605-6880 instaScript
schedule@instascript.net
Case 5:17-cv-01302-D Document 101-4 Filed 12/06/19 Page 5 of 9

Alana Hare
10/24/2019 Page 30

 

1 that going to be CSAA's testimony?

2 A No.
3 MR. ANDREWS: Object to the form.
4 Q (By Mr. Engel) You guys actually have those

5 resources available and you expect people to reference

6 them or to look at them if they need help in the

7 adjustment of a claim, right?

8 A Correct.

9 Q Can you think of any other training that CSAA

10 adjusters went through?

11 A No.

12 Q I want to be fair, too, because I understand the

13 State of Oklahoma requires CE hours, right?

14 A Oh, yeah. Yeah, correct.
15 Q So besides the state-required CE hours, is there
16 any other -- besides what we've already discussed, any

17 other training that was provided to CSAA adjusters?

18 A Not that I'm aware of.
19 Q Do you know who Cindy Miles is?
20 A I don't know her personally, but I did read her

21 report.

22 Q Have you ever spoken to Cindy Miles?
23 A No.
24 Q Was Cindy Miles an expert witness in the Graham

25 versus CSAA case?

 

 

 

(405) 605-6880 instaScript
schedule@instascript.net
Case 5:17-cv-01302-D Document 101-4 Filed 12/06/19 Page 6 of 9

 

Alana Hare

10/24/2019 Page 63
1 A Uh-huh.
2 Q Essentially, you have your wear-and-tear
3 exclusion, your settling exclusion and your -- what I

4 would call the faulty construction exclusion, right?

5 A Yes.

6 Q And I know I've kind of summarized those, but is
7 there -- are there other exclusions that were applicable

8 in this claim that were not cited here?

9 A I don't believe so.

10 Q In your review of this file, you didn't see

11 anything else, right?

12 A No.
13 Q Set that aside.
14 Okay. I'm going to hand you what's marked

15 Exhibit 13.

16 MR. ANDREWS: Thank you.

17 MR. ENGEL: You know, do we have to put the
18 stickers on it, even if it's already marked?

19 MR. ANDREWS: Huh-uh.

20 MR. ENGEL: Okay.

21 MR. ANDREWS: Unless you just want to.

22 Q (By Mr. Engel) This is Exhibit 13, okay?

23 A Okay.

24 Q Do you know what this document is?

25 A Yes.

 

 

 

(405) 605-6880 instaScript
schedule@instascript.net
Case 5:17-cv-01302-D Document 101-4 Filed 12/06/19 Page 7 of 9

 

Alana Hare
10/24/2019 Page 64
1 Q What is it?
2 A It's the Oklahoma Insurance Commissioner's
3 Earthquake Bulletin.
4 Q How do you know?
5 A Because it says "Earthquake Insurance Bulletin,"
6 and it's from John Doak.
7 Q And you recognize this document, right?
8 A Yes.
9 Q In fact, this is a document that CSAA held
10 meetings over when it was sent out, right?
11 A Yes.
12 Q And we've already talked about the effect of
13 that at CSAA, right?
14 A Yes.
15 Q Okay. You see where it says, "To all property
16 and casualty insurers licensed in the state of Oklahoma,"
17 right?
18 A Yes.
19 Q That applies to CSAA, right?
20 A Correct.
21 Q It's regarding earthquake insurance, excluded
22 loss, inspection of insured property, and adjuster
23 training, right?
24 A Yes.
25 Q This is the document you were referencing

 

 

(405) 605-6880 instaScript
schedule@instascript.net

 
Case 5:17-cv-01302-D Document 101-4 Filed 12/06/19 Page 8 of 9

 

Alana Hare
10/24/2019 Page 140

1 Q Of all these reports you read, those -- that

2 would be the only covered damage you saw in all these

3 conclusions, right --

4 A Yes.

5 Q -- is from that one report?

6 And Mr. Cantu, is he still with the company?

7 A No.

8 Q What does he do now?

9 A I'm not sure.

10 Q Why did he leave CSAA?

11 A I don't know.

12 MR. ENGEL: Okay, let's take a break, all right?
13 THE WITNESS: All right.

14 THE VIDEOGRAPHER: Going off the record, 1:39.
15 (Recess was had from 1:39 p.m. to 1:51 p.m.)
16 THE VIDEOGRAPHER: We're back on the record,
17 1:51

18 Q (By Mr. Engel) Just as an overall claims

19 handling practice, you said that you send engineers to
20 every earthquake inspection, right?
21 A Yes.
22 Q Is it common to have claims where CSAA never
23 went to the house for an earthquake?
24 A Yes.
25 Q So in -- I was just looking at, you know, the

 

 

 

(405) 605-6880 instaScript
schedule@instascript.net
Case 5:17-cv-01302-D Document 101-4 Filed 12/06/19 Page 9 of 9

 

Alana Hare
10/24/2019 Page 141
1 whole stack of Rimkus reports, right?
2 A Yes.
3 Q And in the Smith case, no one from CSAA went to
4 the home, right?
5 A Correct.
6 Q The -- is that common? Is -- is -- and there's
7 two possibilities here, is: No, that's kind of an
8 outlier, Chad didn't go, that's extremely uncommon, we
9 always go to the house; or, that's not uncommon, that's
10 generally how it goes, right?
11 A Correct.
12 Q Well, which one is it?
13 A It -- it's not uncommon that we don't go. If
14 they're not finding damage from an earthquake, we won't go
15 back to the house.
16 Q This is kind of a -- this is how you train your
17 adjusters, is if the engineer says, "Well, we don't have
18 any earthquake damage here," then y'all don't send an
19 adjuster?
20 A Correct.
21 Q Okay. So on the -- in the -- those reports
22 represent the past five years of Rimkus reports to CSAA,
23 okay?
24 A Okay.
25 Q Of the past five years, every time Rimkus was

 

 

(405) 605-6880 instaScript
schedule@instascript.net

 
